         Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 1 of 28



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 HASSAN AHMED,                                    *
                                                  *
                Plaintiff,                        *
                                                  *
                v.                                *
                                                  *        Civil Action No. 18-cv-10847-ADB
 MASSACHUSETTS BAY                                *
 TRANSPORTATION AUTHORITY,                        *
                                                  *
                Defendant.                        *
                                                  *

          MEMORANDUM AND ORDER ON DEFENDANT’S MOTION FOR
          SUMMARY JUDGMENT AND PLAINTIFF’S MOTION TO STRIKE

BURROUGHS, D.J.

       Plaintiff Hassan Ahmed (“Plaintiff”), an employee with the Massachusetts Bay

Transportation Authority (“Defendant”), filed this action against his employer alleging

discrimination and retaliation in violation of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et

seq., and Massachusetts General Laws Chapter 151B. [ECF No. 1]. Presently before the Court

is Defendant’s motion for summary judgment. [ECF No. 37]. For the reasons set forth below,

Defendant’s motion, [ECF No. 37], is GRANTED in part and DENIED in part. In addition,

Plaintiff has filed a motion to strike the affidavit of Daniel Kazakis from the summary judgment

record, [ECF No. 45], which Defendant opposes, [ECF No. 47]. The Court has not relied upon

the affidavit in reaching its findings on summary judgment, therefore the motion to strike, [ECF

No. 45], is DENIED as moot.
          Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 2 of 28



    I.   BACKGROUND

         A.     Factual Background

         Except as otherwise noted, the following facts are not in dispute. 1 Plaintiff is a practicing

Muslim and a Black male of Sudanese descent. [ECF No. 39 ¶ 3 (“SOF”)]. On February 9,

2016, he began working for Defendant as a part-time streetcar motorperson on the Green Line,

[id. ¶ 4], and started an eight-week training program that all new motorpersons are given at the

start of their employment, [id. ¶ 5]. As a new employee, Plaintiff was given copies of



1
  Defendant contends that Plaintiff’s “Statement of Material Facts in Dispute” (“Plaintiff’s
Statement”) fails to comply with Local Rule 56.1. [ECF No. 48 at 1 n.1]. Local Rule 56.1,
applicable to motions for summary judgment, provides that “[a] party opposing the motion shall
include a concise statement of the material facts of record as to which it is contended that there
exists a genuine issue to be tried, with page references to affidavits, depositions and other
documentation.” Local Rule, D. Mass. 56.1. Plaintiff’s Statement, [ECF No. 44], while
supported by record cites, fails to identify genuine facts in dispute. “[W]hat Plaintiff has actually
filed is its own version of the facts in narrative form. More to the point, Plaintiff has made no
attempt to highlight for the Court those facts asserted by [defendant] which it contends are in
dispute versus those facts that are undisputed.” Shri Gayatri, LLC v. Charter Oak Fire Ins. Co.,
206 F. Supp. 3d 684, 688 n.1 (D. Mass. 2016). In some cases, Plaintiff provides additional facts
that do not appear to be in dispute (e.g., the race of Plaintiff’s training instructor), while in other
cases, Plaintiff simply repeats facts presented by Defendant that do not appear to be in dispute
(e.g., Plaintiff’s start date with the Defendant, the name of Plaintiff’s training supervisor). Local
Rule 56.1 is “designed to function as a means of ‘focusing a district court’s attention on what
is—and what is not—genuinely controverted.’” Hernandez v. Philip Morris USA, Inc., 486 F.3d
1, 7 (1st Cir. 2007) (quoting Calvi v. Knox County, 470 F.3d 422, 427 (1st Cir. 2006)).
Plaintiff’s Statement has failed to assist the Court in identifying facts in dispute.

Plaintiff submitted a second document, “Responses to [Defendant’s] . . . Statement of
Undisputed Material Facts” (“Plaintiff’s Responses”). [ECF No. 44-16 (“SOF Response”)].
This document identifies facts in dispute by responding to those paragraphs in Defendant’s
Statement of Facts that Plaintiff disputes. See, e.g., [id. at 3 (disputing ¶ 15 of Defendant’s
Statement of Facts]. Accordingly, the Court will consider any fact not disputed within Plaintiff’s
Responses to be admitted. See Local Rule, D. Mass. 56.1 (“Material facts of record set forth in
the statement required to be served by the moving party will be deemed for purposes of the
motion to be admitted by opposing parties unless controverted by the statement required to be
served by opposing parties.”); see also Hernandez, 486 F.3d at 7 (“In the event that a party
opposing summary judgment fails to act in accordance with the rigors that such a rule imposes, a
district court is free, in the exercise of its sound discretion, to accept the moving party’s facts as
stated.”).


                                                   2
         Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 3 of 28



Defendant’s policies, “including, among others, the General Rules, Discipline Policy, and

Attendance Policy.” [Id. ¶¶ 6–7].

               1.      Complaints About Coworkers and Supervisors

       Ahlam Samrin (“Samrin”) was assigned as a training instructor for Plaintiff and two other

trainees, Richard O’Shea (“O’Shea”) and Armand Ivy (“Ivy”). [SOF ¶ 8]. On March 15, 2016,

Ivy submitted a complaint about Samrin’s teaching style and tone, though the complaint did not

make any reference to discrimination or sexual harassment. [Id. ¶¶ 10–11]. Defendant

investigated the complaint and took statements from Samrin, Plaintiff, and O’Shea. [Id. ¶ 12].

Plaintiff was advised that there was “no retaliation at the MBTA or in training.” [Id. ¶ 13

(quoting ECF No. 39-1 at 97)]. Ivy ultimately resigned, citing stress and pressure from Samrin’s

training, as well as personal concerns about his safety despite the policy of no retaliation. [Id.

¶ 15; ECF No 44-16 (“SOF Response”) at 3 (quoting ECF No. 39-2 at 5, Ivy’s resignation e-

mail)]. On March 17, 2016, Plaintiff was assigned to a new training instructor, and he completed

his training on April 8, 2016. [SOF ¶¶ 16–17].

       On April 4 and April 8, 2016, Plaintiff submitted complaints about Samrin. [SOF ¶¶ 18,

23]. In both letters, Plaintiff mentioned comments that Samrin had made to him when he was

training with her, including comments about “Muslim terrorists.” [Id. ¶¶ 21, 24; ECF No. 39-2

at 9 (April 4th letter); ECF No. 39-2 at 12 (April 8th letter)]. During his deposition, Plaintiff

testified that at a training on emergency evacuations, Samrin said to him, “I hope you are not one

of those Muslims blowing shit up.” [SOF ¶ 25]. In his April 8th letter, Plaintiff reported that,

during training, Samrin made the following comment: “When you look at me, do you think of

me as one of those girls in a bikini. I bet if I give you my number you’ll be calling me all the

time asking to go out.” [Id. ¶ 26]. During his deposition, Plaintiff testified that, after asking




                                                  3
         Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 4 of 28



whether Plaintiff was single, Samrin told him, “I bet you if you got my phone number you would

want to bang me.” [Id. ¶ 27]. He also testified that she touched his inner thigh on several

occasions, [id. ¶ 29], and caused her breasts to come into contact with his body, [id. ¶ 30].

Defendant’s Office of Diversity and Civil Rights (“ODCR”) investigated the complaints raised in

Plaintiff’s April 4th and April 8th letters, and interviewed witnesses Plaintiff identified in the

letters. [Id. ¶¶ 31–32]. ODCR completed its investigation on May 4, 2016, telling Plaintiff that

it found insufficient evidence of a violation of Defendant’s anti-discrimination/harassment policy

and was therefore entering a “no cause” finding. [Id. ¶ 33].

       On May 19, 2016, Plaintiff and a coworker, Paul Cyr (“Cyr”), had an argument, leading

Plaintiff to file a complaint stating that he was afraid Cyr was going to hit him. [SOF ¶ 34; SOF

Response at 6; ECF No. 39-2 at 56 (complaint)]. Plaintiff did not allege that Cyr made any

discriminatory remarks or that Cyr was retaliating against Plaintiff for his prior complaints about

Samrin. [SOF ¶ 35]. 2 On June 1, 2016, Plaintiff submitted a letter about the incident, which also

did not reference discriminatory remarks or retaliation. [Id. ¶ 38; ECF No. 39-3 at 4]. 3 That

same day, Plaintiff met with Cyr, Annette Gonsalves-Byner (“Gonsalves-Byner”), who was a




2
  Plaintiff disputes this, but cites only his complaint in support. [SOF Response at 6 (citing ECF
No. 1 ¶ 32)]. Disputed facts must be supported by reference to record evidence. See Local Rule,
D. Mass. 56.1 (“A party opposing the motion shall include a concise statement of the material
facts of record as to which it is contended that there exists a genuine issue to be tried, with page
references to affidavits, depositions and other documentation.”). In his complaint, Plaintiff states
that Cyr made derogatory comments but does not allege that these comments were
discriminatory or made in retaliation for Plaintiff’s prior complaints about Samrin. [ECF No. 1
¶ 32]. During his deposition, however, Plaintiff testified that Cyr and Samrin were friends and
that Cyr knew about the complaints that Plaintiff had made against Samrin. [ECF No. 44-1 at
41].
3
  Again, Plaintiff disputes this, arguing that Cyr bullied him and was aggressive and disrespectful
towards him, [SOF Response at 7], however, Plaintiff does not claim that Cyr made a
discriminatory remark or that he was retaliating against Plaintiff, see [id.].


                                                  4
         Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 5 of 28



Supervisor of Light Rail Operations, and a union representative to discuss the May 19th incident.

[SOF ¶ 36]. Plaintiff again did not make any allegations about discrimination or retaliation

during that meeting. [Id. ¶ 37].

       On June 9, 2016, Plaintiff and Cyr had another disagreement. [SOF ¶ 39]. Plaintiff filed

a new complaint the next day, reporting that Cyr refused to communicate when Plaintiff tried to

alert him to a potential problem with a passenger who was laying down in the train. [Id. ¶ 41;

ECF No. 39- 3 at 6]. This complaint also did not make any allegations of discrimination or

retaliation. [SOF ¶ 40]. During a July 12, 2016 meeting with Plaintiff, Gonsalves-Byers, Cyr,

and a union representative, Plaintiff likewise did not make any allegations of discrimination or

retaliation. [Id. ¶¶ 42–43]. That same day, Plaintiff submitted a letter to Defendant outlining the

incident and complaining about Cyr. [Id. ¶ 44; ECF No. 39-3 at 14]. The letter did not make

any allegations of discrimination or retaliation. [SOF ¶ 45; ECF No. 39-3 at 14]. 4

       Plaintiff testified that on his first day on the job, Inspector Robert Carvalho (“Carvalho”)

said he had heard about Plaintiff and did not appreciate the way Plaintiff had treated Samrin.

[ECF No. 44 ¶ 12; ECF No. 44-1 at 27]. On July 29, 2016, Plaintiff submitted a letter to

Defendant about his interactions with both Cyr and Carvalho, noting that Carvalho had criticized

him for frequently arriving late into the station at the end of his runs. [SOF ¶ 46; ECF No. 39-3

at 17]. In the letter, Plaintiff stated that he felt he was “being targeted as [a] black Muslim

Sudanese-American.” [SOF ¶ 46; ECF No. 39-3 at 17]. Plaintiff’s letter did not describe any




4
 Plaintiff disputes this but cites only the letter’s statements regarding Cyr behaving
disrespectfully towards Plaintiff without identifying discriminatory remarks. [SOF Response at
8].


                                                  5
           Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 6 of 28



specific instance of discriminatory conduct or allege that the incidents were in retaliation for his

earlier report about Samrin. [SOF ¶ 47]. 5

          On August 2, 2016, an attorney submitted a letter to Defendant on Plaintiff’s behalf,

stating that Plaintiff had “experienced racial, ethnic, and religious harassment in a series of

incidents since March 2016, and has been threatened with retaliation as a result of these

incidents.” [SOF ¶¶ 48–49]. The letter did not contain new allegations about Samrin, Cyr, or

Carvalho although it did include several new allegations about other coworkers, such as a female

coworker’s threat to hit Plaintiff, Gonsalves-Byner’s alleged statement during the July 12th

meeting that she would not take any action against Cyr and that she would file a complaint

against Plaintiff, and an allegation that on July 22, 2016, mechanical issues were used to set

Plaintiff up for delaying a train. [Id. ¶¶ 50–53].

          On August 11, 2016, Plaintiff submitted a letter detailing other incidents with coworkers

dating back to May 2016. [SOF ¶ 54]. In addition to repeating previously reported incidents,

Plaintiff stated that some coworkers yelled at him, seemingly for no reason, that Gonsalves-

Byner said she would punch Plaintiff if he complained to her again, and that Cyr and Carvalho

had asked him about what his attorney had written in the August 2nd letter. [Id. ¶ 55–56; ECF

No. 39-3 at 26]. In addition, Plaintiff stated that, on May 11, 2016, a female coworker

threatened to hit him for complaining about Samrin. [SOF ¶ 55; ECF No. 39-3 at 26].

          On August 25, 2016, Carvalho spoke to Plaintiff in front of other employees, asking

Plaintiff to stop making false allegations about him. [SOF ¶ 60]. Plaintiff has alleged generally

that Cyr and Carvalho made discriminatory statements to him in 2016, including a comment




5
    Plaintiff disputes this, citing the letter. [SOF Response at 9].


                                                     6
         Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 7 of 28



from Carvalho about Muslims “killing each other” and a statement from Cyr that Plaintiff should

“go back where [he] came from.” [Id. ¶¶ 61–62].

       On November 23, 2016, Plaintiff filed a complaint with the Massachusetts Commission

Against Discrimination (“MCAD”), which Defendant received on December 5, 2016. [SOF

¶¶ 109–10]. Plaintiff’s MCAD complaint alleged that “he (i) was being discriminated against on

the basis of his race, religion, and national origin; (ii) had been sexually harassed by Ms. Samrin;

and (iii) was being retaliated against for complaining about discrimination and sexual

harassment.” [Id. ¶ 111].

       In 2017, Plaintiff complained to Defendant about several interactions with his coworkers.

[SOF ¶¶ 112–20].

               2.      Disciplinary Actions

       In August 2016, Plaintiff missed seven days of work in order to serve as a translator for

his father, who was hospitalized. [SOF ¶¶ 65–66]. Plaintiff was not preapproved for this leave

and was not eligible to take leave under the Family and Medical Leave Act (“FMLA”) because

he had not worked enough hours. [Id. ¶¶ 67–69]. As a result, his absence was deemed an

“unexcused absence” under Defendant’s attendance policies. [Id. ¶ 70]. In August 2016,

Plaintiff was still on probation as a new employee and as such, any discipline for an attendance

violation would be a “Final Warning.” [Id. ¶¶ 71–72]. On September 13, 2016, Plaintiff was

issued a Final Warning due to his unexcused absences (“September 2016 Disciplinary Action”).

[Id. ¶ 74; ECF No. 39-4 at 14 (copy of warning)]. As a probationary employee, Plaintiff was not

eligible to dispute the Final Warning through the grievance process, but he did seek a waiver of

the disciplinary action with the help of Inspector Ivy Payne (“Payne”). [SOF ¶¶ 75–76]. The

waiver was not granted and the September 2016 Disciplinary Action was not rescinded. [Id.




                                                 7
         Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 8 of 28



¶ 77]. 6 Waivers are granted infrequently, particularly when submitted by probationary

employees. [Id. ¶ 78].

       In September 2016, Plaintiff was absent from work for three days, this time due to a

recurring illness. [SOF ¶ 79]. He was not pre-approved for the absence and the missed days

were therefore “unexcused absences” under Defendant’s attendance policy. [Id. ¶¶ 80–81]. On

October 18, 2016, Plaintiff was issued a one-day administrative suspension for the unexcused

absence (“October 2016 Disciplinary Action”). [Id. ¶ 82]. This disciplinary action was later

rescinded after Plaintiff’s application for disability leave was approved. [Id. ¶¶ 83–84].

       On November 8, 2016, Plaintiff was scheduled to work two shifts, one ending at

7:24 p.m. and the second beginning at 10:08 p.m. [SOF ¶ 85]. Plaintiff visited his father, who

was a patient at a local hospital, between the shifts and was late returning for his second shift.

[Id. ¶ 86]. Under Defendant’s attendance policy, an employee is deemed “AWOL,” or absent

without leave, when he or she “fails to appear at his or her scheduled starting/reporting time and

fails to notify his or her immediate supervisor or [human resources] at least one hour before

his/her scheduled starting/reporting time that he or she will be Absent from Duty or Tardy.” [Id.

¶ 87; ECF No. 39-4 at 22–29 (attendance policy)]. Plaintiff did not arrive on time and did not

call one hour before his reporting time. [Id. ¶ 88]. 7 As a result, Plaintiff was AWOL under the




6
 Plaintiff disputes whether the September 2016 Disciplinary Action was rescinded. [SOF
Response at 13].
7
  Plaintiff “disputes” this fact by stating that he called fifteen to twenty minutes before his
reporting time to state that he would be late and that he arrived two minutes late to the shift.
[SOF Response at 15].


                                                  8
         Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 9 of 28



terms of the attendance policy and, on November 23, 2016, was issued a one-day administrative

suspension (“November 2016 Disciplinary Action”). [Id. ¶ 90]. 8

       On December 12, 2016, Plaintiff filed a grievance to challenge the November 2016

Disciplinary Action, alleging that it was based on discriminatory and retaliatory intent but

without contesting the factual basis for the action. [SOF ¶¶ 91–92]. A union representative

investigated the matter and presented evidence on Plaintiff’s behalf at a hearing. [Id. ¶ 93].

Defendant’s labor relations counsel denied the grievance. [Id. ¶ 94]. The union representative

declined to appeal the decision, telling Plaintiff in a letter that, “[b]ased on the evidence you

presented with your grievance and my investigation, I have determined that we can not [sic]

prevail with your grievance at the next level.” [Id. ¶ 98; ECF No. 39-5 at 56].

       Plaintiff was absent from work without leave from September 19–22, 2017 due to a

dental procedure. [SOF ¶¶ 100–01]. As a result, on October 4, 2017, he was issued a three-day

administrative suspension under Defendant’s attendance policy (“October 2017 Disciplinary

Action”). [Id. ¶ 104]. Plaintiff filed a grievance and submitted an application for disability leave

for the September 2017 absence. [Id. ¶¶ 105–06]. His application was approved and the October

2017 Disciplinary Action was rescinded. [Id. ¶¶ 107–08].

               3.      Promotion to Full-Time Status

       Green Line employees choose their work schedule every three months, based on

seniority. [SOF ¶¶ 122–23]. Approximately six weeks before a new schedule period, Green

Line management has a meeting to determine whether any new full-time employees are needed

for the next period. [Id. ¶ 124]. Once the number of new full-time employees needed is




8
  Plaintiff argues instead that the reason for the disciplinary action was discriminatory and
retaliatory. [SOF Response at 15].


                                                  9
        Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 10 of 28



determined, a Green Line supervisor generates a list of all part-time Green Line employees,

ranked by seniority, and checks their eligibility for promotion. [Id. ¶ 125]. This list is prepared

on “the rating date.” [Id. ¶ 126]. Pursuant to Defendant’s policy, employees are ineligible for

promotion if they have been issued a Final Warning within the preceding twenty-four months or

if they have been issued a one-day or greater suspension within the preceding twelve months.

[Id. ¶¶ 127, 129]. Plaintiff was therefore ineligible for promotion until September 13, 2018 due

to the September 2016 Disciplinary Action. [Id. ¶ 128]. 9 Plaintiff was further ineligible for

promotion for a period of twelve months due to the November 2016 Disciplinary Action, but per

Defendant’s policy the two periods of ineligibility ran concurrently. [Id. ¶¶ 130–31].

       Due to these disciplinary actions, Plaintiff was not included on lists of employees eligible

for promotion when the lists were generated in May 2017 and October 2017. [SOF ¶¶ 132–33,

136–37]. In January 2018, it was determined that no full-time employees were needed for the

March 2018 schedule period and no list was generated. [Id. ¶ 139]. In February 2018, Plaintiff

submitted several communications to Defendant to complain about the delay in being promoted

to full-time status. [Id. ¶ 121]. By the next rating day, April 30, 2018, Plaintiff’s one-year

period of ineligibility under the November 2016 Disciplinary Action had expired, but his two-

year period of ineligibility based on the September 2016 Disciplinary Action was still in effect.

[Id. ¶¶ 140–42]. 10 Due to a clerical error made by Payne, however, Plaintiff’s name was

included on the list of part-time employees eligible for promotion and, as a result, Plaintiff was




9
 Plaintiff disputes whether the September 2016 Disciplinary Action was rescinded. [SOF
Response at 22].
10
 Again, Plaintiff disputes whether the September 2016 Disciplinary Action was rescinded,
which would have impacted Plaintiff’s eligibility for promotion. [SOF Response at 24].


                                                 10
        Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 11 of 28



promoted to full-time status beginning with the June 2018 schedule period. [Id. ¶¶ 143–45].

Plaintiff remains a full-time employee on the Green Line. [Id. ¶ 146].

       B.      Procedural Background

       Plaintiff initiated this matter on May 1, 2018. [ECF No. 1]. Defendant filed its answer

on September 24, 2018, [ECF No. 5], and the parties engaged in discovery, [ECF No. 11]. On

January 2, 2020, Defendant filed its motion for summary judgment. [ECF No. 37]. Plaintiff

opposed, [ECF No. 43], and Defendant replied, [ECF No. 48].

 II.   LEGAL STANDARD

       Summary judgment is appropriate where the moving party can show that “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). “[A]n issue is ‘genuine’ if it ‘may reasonably be resolved in favor

of either party.’” Robinson v. Cook, 863 F. Supp. 2d 49, 60 (D. Mass. 2012) (quoting Vineberg

v. Bissonnette, 548 F.3d 50, 56 (1st Cir. 2008)). “A fact is material if its resolution might affect

the outcome of the case under the controlling law.” Cochran v. Quest Software, Inc., 328 F.3d

1, 6 (1st Cir. 2003) (citation omitted). Thus, “[a] genuine issue exists as to such a fact if there is

evidence from which a reasonable trier could decide the fact either way.” Id. (citation

omitted). By invoking summary judgment, “the moving party in effect declares that the evidence

is insufficient to support the nonmoving party’s case.” United States v. One Parcel of Real Prop.

(Great Harbor Neck, New Shoreham, R.I.), 960 F.2d 200, 204 (1st Cir. 1992) (citing Celotex

Corp. v. Catrett, 477 U.S. 317, 325 (1986)).

       “To succeed in showing that there is no genuine dispute of material fact,” the moving

party must “‘affirmatively produce evidence that negates an essential element of the non-moving

party’s claim,’ or, using ‘evidentiary materials already on file . . . demonstrate that the non-




                                                  11
        Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 12 of 28



moving party will be unable to carry its burden of persuasion at trial.’” Ocasio-Hernández

v. Fortuño-Burset, 777 F.3d 1, 4–5 (1st Cir. 2015) (quoting Carmona v. Toledo, 215 F.3d 124,

132 (1st Cir. 2000)).

       Conversely, “[t]o defeat a properly supported motion for summary judgment, the

nonmoving party must establish a trial-worthy issue by presenting enough competent evidence to

enable a finding favorable to the nonmoving party.” ATC Realty, LLC v. Town of Kingston,

N.H., 303 F.3d 91, 94 (1st Cir. 2002) (internal quotation marks and citation omitted). That is,

the nonmoving party must set forth specific, material facts showing that there is a genuine

disagreement as to some material fact. One Parcel of Real Prop., 960 F.2d at 204 (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256–57 (1986)).

       In reviewing the record, the Court “must take the evidence in the light most flattering to

the party opposing summary judgment, indulging all reasonable inferences in that party’s

favor.” Cochran, 328 F.3d at 6 (citation omitted). The First Circuit has noted that this review “is

favorable to the nonmoving party, but it does not give him a free pass to trial.” Hannon v.

Beard, 645 F.3d 45, 48 (1st Cir. 2011). “The factual conflicts upon which he relies must be both

genuine and material[,]” Gomez v. Stop & Shop Supermarket Co., 670 F.3d 395, 397 (1st Cir.

2012), and the Court may discount “conclusory allegations, improbable inferences, and

unsupported speculation.” Cochran, 328 F.3d at 6 (quoting Medina-Muñoz v. R.J. Reynolds

Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990)).

III.   DISCUSSION

       A.      Title VII and Chapter 151B Discrimination and Retaliation Claims

        Defendant seeks summary judgment on Counts I–III and VI–VIII, which bring claims

for discrimination and retaliation in violation of Title VII and Chapter 151B. [ECF No. 38 at




                                                12
        Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 13 of 28



10]. Defendant argues that Plaintiff has failed to prove causation as to his retaliation claim or to

provide evidence that disciplinary actions against Plaintiff were pretextual and discriminatory.

[Id. at 10, 17]. Plaintiff contends that summary judgment on these counts should be denied

because there is a dispute of material fact as to whether the September 2016 Disciplinary Action

was rescinded and because Defendant’s justification for the November 2016 Disciplinary Action

was pretextual. [ECF No. 43 at 10, 11].

       Retaliation and discrimination claims under Title VII and Chapter 151B are analyzed

under the same three-step burden-shifting framework set forth in McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (1973); see Mariani-Colón v. Dep’t of Homeland Sec. ex rel. Chertoff, 511

F.3d 216, 221, 223 (1st Cir. 2007) (applying burden-shifting test to Title VII claims of

discrimination and retaliation); Tobin v. Liberty Mut. Ins. Co., 433 F.3d 100, 104 (1st Cir. 2005)

(extending use of McDonnell Douglas framework to discrimination claim under Chapter 151B);

Verdrager v. Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C., 50 N.E.3d 778, 800 (Mass.

2016) (applying McDonnell Douglas framework to retaliation claim under Chapter 151B).

       First, the plaintiff must make out a prima facie case of discrimination. The burden
       then shifts to the defendant to present a legitimate, non-discriminatory reason,
       sufficient to raise a genuine issue of material fact as to whether it discriminated
       against the employee, for the employment decision. Finally, the burden is placed
       on the plaintiff to demonstrate that the non-discriminatory reason is mere pretext
       and that the real reason was discrimination.

Quinones v. Houser Buick, 436 F.3d 284, 289 (1st Cir. 2006) (citing McDonnell Douglas, 411

U.S. at 802). “The burden of persuasion remains at all times with the plaintiff.” Mariani-Colón,

511 F.3d at 221; Abramian v. President & Fellows of Harvard Coll., 731 N.E.2d 1075, 1085




                                                 13
        Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 14 of 28



(Mass. 2000) (“[T]he burden of proof of unlawful discrimination rests at all times with the

complainant.”).

       The Court first addresses Defendant’s argument that Plaintiff has failed to meet his

burden at step one to establish a prima facie case as to his retaliation claim. [ECF No. 38 at 17].

               1.      Retaliation

       Under both Title VII and Chapter 151B, “[t]o make a prima facie showing of retaliation,

the plaintiff must show that []he engaged in protected conduct, that []he suffered an adverse

employment action, and that a causal nexus exists between the protected activity and the adverse

action.” Ponte v. Steelcase Inc., 741 F.3d 310, 321 (1st Cir. 2014); see Fantini v. Salem State

Coll., 557 F.3d 22, 35 (1st Cir. 2009) (“[I]n order to establish a prima facie case of retaliation

under [the] Massachusetts anti-discrimination statute, [a plaintiff] ‘must show that (1) he

engaged in protected activity; (2) he suffered an adverse employment action; and (3) a causal

link existed between the protected activity and the adverse job action.’” (quoting Thompson v.

Coca-Cola Co., 522 F.3d 168, 181 (1st Cir. 2008))). Retaliation requires a “but-for causal

connection between the protected activity and the adverse employment action.” Posada v. ACP

Facility Servs., Inc., 389 F. Supp. 3d 149, 158 (D. Mass. 2019) (citing Univ. of Tex. Sw. Med.

Ctr. v. Nassar, 570 U.S. 338, 362 (2013)). “In other words, a plaintiff must show that the

adverse action would not have occurred in the absence of the protected activity.” Soni v.

Wespiser, 404 F. Supp. 3d 323, 332 (D. Mass. 2019). In addition, “[t]o defeat summary

judgment in a retaliation case, ‘a plaintiff must point to some evidence of retaliation by a




                                                 14
          Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 15 of 28



pertinent decisionmaker.’” Sánchez-Rodríguez v. AT&T Mobility P.R., Inc., 673 F.3d 1, 15 (1st

Cir. 2012) (quoting Randlett v. Shalala, 118 F.3d 857, 862 (1st Cir. 1997)).

          Plaintiff testified that he gave Payne a copy of the August 2, 2016 letter from his

attorney, which said that Plaintiff had “experienced racial, ethnic, and religious harassment in a

series of incidents since March 2016, and ha[d] been threatened with retaliation as a result of

these incidents.” [SOF ¶¶ 48–49; ECF No. 44-1 at 37 (Plaintiff’s testimony regarding giving

Payne a copy of the letter)]. He suggests that, because Payne knew about the complaint in early

August 2016, her decisions to implement disciplinary actions against him in September and

November 2016 were retaliatory. [ECF No. 43 at 17]. “The First Circuit has made clear,

however, [that] temporal proximity ‘is merely one factor relevant to causation.’” Soni, 404 F.

Supp. 3d at 332 (quoting Garayalde-Rijos v. Municipality of Carolina, 747 F.3d 15, 25 (1st Cir.

2014)).

          Plaintiff must also show that retaliation was not just a cause leading to the disciplinary

actions, but that is was the primary, or motivating cause. “The causation element of a Title VII

retaliation claim is not satisfied by evidence that retaliation was one motivating factor in the

adverse action.” Roy v. Correct Care Sols., LLC, 914 F.3d 52, 70 (1st Cir. 2019). Similarly,

under Chapter 151B, “the employer’s desire to retaliate against the employee must be shown to

be a determinative factor in its decision to take adverse action.” Psy-Ed Corp. v. Klein, 947

N.E.2d 520, 530 (Mass. 2011) (citing Abramian, 731 N.E.2d 1075). Plaintiff has admitted to

facts that support the Defendant’s proffered reasons for both the September and November 2016

Disciplinary Actions: he failed to request prior approval for a seven-day absence in mid-August

2016 (September 2016 Disciplinary Action), [SOF Response at 12], and failed to adhere to the

attendance policy when he realized he was going to be late for a shift in early November 2016




                                                   15
        Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 16 of 28



(November 2016 Disciplinary Action), [id. at 14–15]. 11 His unexcused absence in mid-August

and failure to adhere to the attendance policy in early November occurred after what was then his

most recent complaint to Defendant, dated August 2, 2016. As a result, “the undisputed

intervening acts of misconduct sever the causal connection (if any) between the protected

conduct and the adverse employment decision.” Furtado v. Standard Parking Corp., 820 F.

Supp. 2d 261, 273 (D. Mass. 2011). Plaintiff has therefore failed to demonstrate that retaliation

was the motivating or determinative cause of Defendant’s disciplinary actions. See Roy, 914

F.3d at 70; Psy-Ed Corp., 947 N.E.2d at 530.

       Because Defendant has “affirmatively produce[d] evidence that negates an essential

element” of Plaintiff’s claim, summary judgment is GRANTED as to Counts II, III, VII, and

VIII. Ocasio-Hernández, 777 F.3d at 4–5.

               2.      Discrimination

       For the purposes of summary judgment, Defendant assumes that Plaintiff can make out a

prima facie case of discrimination. [ECF No. 38 at 11, 11 n.7]. The parties focus their briefings




11
   Although Plaintiff disputes how late he was in arriving to his November 8, 2016 shift, he does
not dispute that he was, in fact late. [SOF Response at 14 (not disputing that he was late); id. at
15 (disputing how late he was but admitting that he was late)]. Plaintiff also does not dispute
that he called fifteen to twenty minutes before his shift started, rather than the one hour in
advance that was required under Defendant’s attendance policy. [Id. at 15]; see [ECF No. 44-1
at 38 (Plaintiff’s deposition testimony in which he acknowledged arriving late and calling fifteen
to twenty minutes before his shift to alert Defendant)].


                                                16
        Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 17 of 28



on the September and November 2016 Disciplinary Actions and the Court does the same. See

[ECF No. 38 at 12–17; ECF No. 43 at 10–11, 11–16]. 12, 13

       When a plaintiff has established a prima facie case, the Court infers discrimination, and,

at step two, the burden shifts to the defendant to articulate a legitimate, nondiscriminatory reason



12
  The November 2016 Disciplinary Action was also the focus of the discrimination claims in
Plaintiff’s complaint. See [ECF No. 1 at ¶¶ 110, 134].
13
  Plaintiff contends that summary judgment on these counts should be denied because there is “a
disputed issue of fact as to whether” the September 2016 Disciplinary Action was rescinded.
[ECF No. 43 at 10]. First, this fact is not disputed as Plaintiff, two witnesses for Defendant, and
Defendant’s records indicate that the September 2016 Disciplinary Action was not rescinded.
[ECF No. 39-1 at 76 (Plaintiff’s testimony that disciplinary action was not rescinded); ECF No.
39-5 at 3 (Defendant’s employment records showing that disciplinary action was not rescinded);
ECF No. 39-4 at 46 (deposition testimony of Payne); ECF No. 39-5 at 6–7 (deposition testimony
of Tamieka Thibodeaux)]. Only one document stated that the disciplinary action had been
rescinded, [ECF No. 44-8 (Defendant’s 2017 MCAD position statement)], and Defendant has
admitted that this document was incorrect, [ECF No. 30 (Defendant’s memorandum in support
of its unopposed motion to amend its answer to reflect a correction regarding whether the
disciplinary action had been rescinded)]. Even if the fact were in dispute however, it is not
material. Cochran, 328 F.3d at 6. (“A fact is material if its resolution might affect the outcome
of the case under the controlling law.”). The record reflects that, even if the September 2016
Disciplinary Action had been rescinded, Plaintiff was still ineligible for promotion until
November 2017 due to the November 2016 Disciplinary Action. [SOF ¶ 137].

It is unclear whether Plaintiff is attempting to argue that, because several disciplinary actions
were later rescinded, it demonstrates that the actions themselves were illegitimate. See [ECF No.
43 at 14]. Plaintiff has not, however, disputed the facts surrounding each action, or suggested
that he provided the appropriate paperwork or complied with the appropriate policies prior to the
disciplinary actions being instituted. [SOF Response at 13–14 (stating that Plaintiff was not
preapproved for his September 19–21, 2016 absence); id. at 18 (acknowledging that Plaintiff was
not preapproved for his September 19–22, 2017 absence)]. Based on the record, Plaintiff only
provided documentary support for his absences after the fact, and, once Defendant received this
support, Defendant rescinded two of the actions. [Id. at 13 (stating that Plaintiff filed paperwork
requesting disability leave after his September 19–21, 2016 absence and after Defendant had
issued a disciplinary action); id. at 18 (stating that Plaintiff filed paperwork requesting disability
on October 10, 2017, weeks after his September 19–22, 2017 absence and after Defendant had
issued a disciplinary action)]. These facts are distinguishable from those cases where baseless
disciplinary actions were asserted against a plaintiff as a form of harassment or retaliation. See
Chungchi Che v. Mass. Bay Transp. Auth., 342 F.3d 31, 40 (1st Cir. 2003) (affirming verdict for
plaintiff where defendants issued several baseless disciplinary actions against plaintiff that were
later rescinded).


                                                 17
        Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 18 of 28



for the adverse action and to produce credible evidence to show that the reason advanced was the

real reason. McDonnell Douglas, 411 U.S. at 802–03. To satisfy step two, the defendant must

“clearly set forth, through the introduction of admissible evidence, the reasons for” the adverse

action. Hodgens v. Gen. Dynamics Corp., 144 F.3d 151, 160–61 (1st Cir. 1998) (quoting Tex.

Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 255 (1981)). “The explanation provided must

be legally sufficient to justify a judgment for the [employer].” Id. at 161. If the defendant

demonstrates a legitimate reason for its adverse action supported by credible evidence, “the

presumption of discrimination drops from the case” and the burden shifts back to the plaintiff to

prove that the defendant’s stated reasons are pretextual. Id.; Blare v. Husky Injection Molding

Sys. Bos., 646 N.E.2d 111, 115 (Mass. 1995) (“An employer must not only give a lawful reason

or reasons for its employment decision but also must produce credible evidence to show that the

reason or reasons advanced were the real reasons.” (quoting Wheelock Coll. v. Mass. Comm’n

Against Discrimination, 355 N.E.2d 309, 314 (Mass. 1976))). Defendant has identified and

Plaintiff does not dispute the facts underlying the disciplinary actions at issue here. [SOF

Response at 12, 14–15]. Defendant has therefore “plainly met its circumscribed burden of

production by identifying a nondiscriminatory basis for the” disciplinary actions at step two.

Gonzalez v. El Dia, Inc., 304 F.3d 63, 69 (1st Cir. 2002).

        Step three shifts back to the plaintiff, who “must proffer evidence to establish that

[defendant’s] non-discriminatory justification is mere pretext, cloaking discriminatory animus.”

Tobin, 433 F.3d at 105. To survive summary judgment and make a showing of pretext, Plaintiff

must “clear two significant hurdles”: first, he must refute Defendant’s evidence that it was

Plaintiff’s violations of the attendance policy, not his race, religion, or national origin, that

constituted the real reason for the disciplinary actions; second, he must present evidence showing




                                                  18
        Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 19 of 28



that Defendant’s asserted reasons were pretext masking discrimination. Id.; see Soto-Feliciano

v. Villa Cofresí Hotels, Inc., 779 F.3d 19, 25 (1st Cir. 2015) (noting that, at summary judgment,

“a plaintiff must do more than merely ‘impugn the veracity of the employer’s justification,’” and

must “elucidate specific facts which would enable a jury to find that the reason given is not only

a sham, but a sham intended to cover up the employer’s real motive” of discrimination (quoting

Mesnick v. Gen. Elec. Co., 950 F.2d 816, 825 (1st Cir. 1991)).

       At step three, “Massachusetts . . . discrimination law deviates from federal law in at least

one respect: it allows a plaintiff who establishes a prima facie case and ‘proves that at least one

of the reasons given by the defendant was pretextual’ to survive a motion for judgment as a

matter of law.” Bennett v. Saint-Gobain Corp., 507 F.3d 23, 30 n.2 (1st Cir. 2007) (quoting

Joyal v. Hasbro, Inc., 380 F.3d 14, 17 (1st Cir. 2004)). “Even under that more favorable

framework, however, an employee only prevails when an explanation has ‘no reasonable support

in the evidence or is wholly disbelieved (and hence is transparently a pretext).’” Kuznarowis v.

Tobey Hosp., 320 F. Supp. 3d 307, 313 (D. Mass. 2018) (quoting Blare, 646 N.E.2d at 116).

       Again, Plaintiff does not dispute that he failed to request prior approval for his August

2016 absence (September 2016 Disciplinary Action), [SOF Response at 12], and failed to adhere

to the attendance policy in November 2016 (November 2016 Disciplinary Action), [id. at 14–

15]; see also [ECF No. 44-1 at 38 (Plaintiff’s deposition testimony)]. In order to support his

claim that the reasons Defendant provided for the September and November 2016 Disciplinary

Actions were pretext, Plaintiff argues that (1) Defendant’s discriminatory animus was well

established prior to the November 2016 Disciplinary Action; and (2) other supervisors routinely

covered for motorpersons who were late, suggesting that Defendant’s attendance policy was not

uniformly enforced. [ECF No. 43 at 11, 12].




                                                 19
        Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 20 of 28



                       a.      Discriminatory Animus

       Defendant relies primarily on comments made by Samrin, Carvalho, Cyr, and Gonsalves-

Byner to support his allegations of discriminatory animus. [ECF No. 43 at 13]. The Court notes,

however, that—while Plaintiff filed repeat complaints about these individuals—the majority of

the complained-of conduct took place months before the September and November 2016

Disciplinary Actions. See [SOF Response ¶¶ 18, 23 (complaints about Samrin’s March 2016

conduct, including allegations of sexual harassment and discrimination); id. ¶¶ 35, 37, 38, 40, 41,

43, 44, 45 (complaints about Cyr’s May and June 2016 conduct alleging general acrimony); id.

¶¶ 46, 47 (complaints about Cyr, Carvalho, and Gonsalves-Byner that did not allege specific

discriminatory statements or conduct); id. ¶¶ 48–49 (complaints about past harassment and

discrimination from Samrin, as well as conflicts with Cyr and Carvalho)]. Plaintiff alleges that,

at some time in 2016, Carvalho made a discriminatory remark about Muslims and that Cyr

repeatedly told Plaintiff to “go back where [he] came from.” [Id. ¶¶ 61–62].

       Defendant argues that these comments were evidence of workplace conflict only (e.g.,

remarks from Cyr and Carvalho about Plaintiff’s run times), and that other comments—while

discriminatory—were “stray remarks.” [ECF No. 38 at 14; ECF No. 48 at 3]. “A ‘stray remark’

is a statement that, while on its face appears to suggest bias, is not temporally or causally

connected to the challenged employment decision and thus not probative of discriminatory

animus.” Barry v. Moran, 661 F.3d 696, 707 (1st Cir. 2011). “[T]hough such stray remarks may

be material to the pretext inquiry, their probativeness is circumscribed if they were not related to

the employment decision in question . . . .” Ortiz-Rivera v. Astra Zeneca LP, 363 F. App’x 45,

47 (1st Cir. 2010) (internal quotation marks and emphasis omitted) (quoting Straughn v. Delta

Air Lines, Inc., 250 F.3d 23, 36 (1st Cir. 2001)). Although several comments made by Carvalho,




                                                 20
        Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 21 of 28



Cyr, and Samrin were undoubtedly inappropriate, none of these individuals were involved in the

September or November 2016 Disciplinary Actions, nor were the incidents related to the reasons

for the disciplinary actions, namely Plaintiff’s absences or tardiness. [SOF Response at 11–13

(discussing September 2016 Disciplinary Action); id. at 14–17 (discussing November 2016

Disciplinary Action)]; see Bennett, 507 F.3d at 31 (“Statements made by those who are not

involved in the decisional process ‘normally are insufficient, standing alone, to establish either

pretext or the requisite discriminatory animus.’” (quoting Velázquez-Fernández v. NCE Foods,

Inc., 476 F.3d 6, 11–12 (1st Cir. 2007))).

       Plaintiff does not attempt to suggest that Carvalho, Cyr, or Samrin were involved in the

disciplinary actions but argues instead that Payne may have had a discriminatory animus in

implementing the disciplinary actions. [ECF No. 43 at 14]. Each of Plaintiff’s arguments as to

Payne’s alleged animus, however, are belied by the record. For example, Payne testified that she

routinely wrote up disciplinary forms before meeting with individuals who were facing potential

discipline. [ECF No. 44-4 at 8, 14 (stating that she usually filled out forms before interviews

with employees)]. In addition, she testified that inspectors infrequently covered for

motorpersons who were late and that she had never done so as an inspector nor had she seen

anyone else do so. [Id. at 16–17]. The Court therefore concludes that “it would be overly

speculative to infer [a discriminatory] animus from the evidence contained in the record” as to

Payne. Gonzalez, 304 F.3d at 73.

                       b.      Differential Treatment

       Plaintiff next argues that pretext is evident because other motorpersons were routinely not

disciplined for being late and that inspectors covered for them. [ECF No. 43 at 16]. “[T]o

demonstrate pretext by ‘producing evidence that plaintiff was treated differently from similarly




                                                 21
        Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 22 of 28



situated employees,’ a plaintiff ‘must show that others similarly situated to [him] in all relevant

respects were treated differently by the employer.’” Cham v. Station Operators, Inc., 685 F.3d

87, 97 (1st Cir. 2012) (quoting García v. Bristol-Myers Squibb Co., 535 F.3d 23, 31 (1st Cir.

2008)). Plaintiff identified three employees who were not subjected to discipline, including one

who was not subjected to discipline in 2016, [ECF No. 43 at 16], but, as noted by Defendant,

failed to identify the employees’ race, religion, or national origin, [ECF No. 48 at 6; ECF No. 44

¶ 46]. Nor has Plaintiff provided facts about each incident, such as whether the employees called

one hour before arriving late or whether they were late on a run or for a shift, which would allow

the Court to evaluate whether he was treated differently from others that were similarly situated.

[ECF No. 48 at 6; ECF No. 44 ¶¶ 46–47]. 14

       “[T]he ultimate burden . . . is on [Plaintiff] to persuade a reasonable fact finder that there

is a similarly situated employee who is not a member of [his] protected class who was treated

differently than [him].” Goldstein v. Brigham & Women’s Faulkner Hosp., Inc., 80 F. Supp. 3d

317, 329–30 (D. Mass. 2015). “Where the plaintiff bears the burden of presenting similarly

situated employees as comparators, and where the defendant has challenged that comparison

with credible facts, the plaintiff must demonstrate that ‘plaintiff’s case and the comparison cases

. . . closely resemble one another in relevant facts and circumstances.’” Id. at 330 (alteration

omitted) (quoting Conward v. Cambridge Sch. Comm., 171 F.3d 12, 20 (1st Cir. 1999)); see

Matthews v. Ocean Spray Cranberries, Inc., 686 N.E.2d 1303, 1311 n.6 (Mass. 1997) (“The

plaintiff does not carry his burden of demonstrating pretext on a motion for summary judgment

where he provides merely ‘sketchy evidence lacking a sufficient foundation for a legally relevant




14
   Defendant notes that arriving late for a shift is a violation of the attendance policy and results
in disciplinary action, while arriving late on a run is not. [ECF No. 48 at 6 n.7].


                                                  22
        Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 23 of 28



comparison’ of allegedly similarly situated employees.” (quoting Smith v. Stratus Comput., Inc.,

40 F.3d 11, 17 (1st Cir. 1994))).

                       c.      Summary

       “[I]t is not enough for a plaintiff merely to impugn the veracity of the employer’s

justification; he must elucidate specific facts which would enable a jury to find that the reason

given is not only a sham, but a sham intended to cover up the employer’s real and unlawful

motive of discrimination.” Theidon v. Harvard Univ., 948 F.3d 477, 497 (1st Cir. 2020) (quoting

Vélez v. Thermo King De P.R., Inc., 585 F.3d 441, 452 (1st Cir. 2009)); see Wheelock, 355

N.E.2d at 315 (“[I]f the employee has proved a prima facie case of [] discrimination and the

employer gives an explanation for a [] decision which has no reasonable support in the evidence

or is wholly disbelieved (and hence is transparently a pretext), the employee should prevail.”).

Plaintiff has failed to demonstrate that Defendant’s proffered reasons for the September and

November 2016 Disciplinary Actions were false or a sham, but instead has admitted the facts

supporting those disciplinary actions. Plaintiff has therefore failed to demonstrate that

Defendant’s “explanation has no reasonable support in the evidence or is wholly disbelieved.”

Kuznarowis, 320 F. Supp. 3d at 313; see Soto-Feliciano, 779 F.3d at 25. The Court concludes

that Plaintiff has not met his burden at step three of the McDonnell Douglas burden-shifting

framework to establish that Defendant’s non-discriminatory justifications are mere pretext where

he has not presented evidence rebutting its legitimate, non-discriminatory justification.

       Although courts must be “particularly cautious” when granting an employer’s motion for

summary judgment when the determinative issue is pretext, Hodgens, 144 F.3d at 167 (quoting

Stepanischen v. Merchants Despatch Transp. Corp., 722 F.2d 922, 928 (1st Cir. 1983)), the

current record does not present a set of facts on which a jury could find in Plaintiff’s favor on his




                                                 23
        Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 24 of 28



claims for discrimination, and, thus, summary judgment is GRANTED as to Counts I and VI.

See Ocasio-Hernández, 777 F.3d at 4–5 (stating that summary judgment is appropriate if

evidence “demonstrate[s] that the non-moving party will be unable to carry its burden of

persuasion at trial” (citation omitted)).

        B.      Hostile Work Environment Claims Under Title VII and Chapter 151B

         Lastly, Defendant seeks summary judgment on Counts IV, V, IX, and X, arguing that

Plaintiff has failed to provide evidence sufficient to support a retaliatory hostile work

environment claim under either Title VII or Chapter 151B. [ECF No. 38 at 20]. Plaintiff states

that summary judgment should be denied because Plaintiff has provided evidence demonstrating

that, under the totality of the circumstances, Plaintiff’s work environment was hostile. [ECF No.

43 at 18].

        “Both Title VII and chapter 151B contain provisions that make it unlawful for employers

to retaliate against persons who complain about unlawfully discriminatory employment

practices.” Noviello v. City of Bos., 398 F.3d 76, 88 (1st Cir. 2005) (first citing 42 U.S.C.

§ 2000e-3(a); then citing Mass. Gen. Laws ch. 151B, § 4(4)). “To engage the gears of either

statute, a plaintiff must show that (i) []he undertook protected conduct, (ii) []he suffered an

adverse employment action, and (iii) the two were causally linked.” Id. “[U]nder Massachusetts

law as under Title VII, subjecting an employee to a hostile work environment in retaliation for

protected activity constitutes an adverse employment action (and, thus, triggers the statutory

prophylaxis).” Id. at 91. Defendant does not contest that Plaintiff engaged in protected conduct.

See [ECF No. 38 at 20–24].

        Assessment of “whether a work environment is hostile requires a fact-specific analysis of

the ‘frequency of the discriminatory conduct; its severity; whether it is physically threatening or




                                                 24
        Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 25 of 28



humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an

employee’s work performance.’” Dexter v. Dealogic, LLC, 390 F. Supp. 3d 233, 243 (D. Mass.

2019) (quoting Thompson, 522 F.3d at 180)). “[T]he trier of fact [must] assess the matter on a

case-by-case basis, weighing the totality of the circumstances.” Noviello, 398 F.3d at 94 (citing

Lipsett v. Univ. of P.R., 864 F.2d 881, 898 & n.18 (1st Cir. 1988)). For a plaintiff to succeed on

a claim of a hostile work environment, “[t]he alleged conduct must be ‘sufficiently severe or

pervasive to alter the conditions of the victim’s employment and create an abusive working

environment.’” Allard v. Citizens Bank, 608 F. Supp. 2d 160, 166 (D. Mass. 2009) (quoting

Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 78 (1998)).

       There are two components to the hostile work environment inquiry: subjective and

objective. Allard, 608 F. Supp. 2d at 166. For the subjective component, “the plaintiff must

demonstrate that []he actually perceived the environment to be hostile or abusive as a result of

the defendant’s conduct.” Id. For the objective component, a plaintiff must demonstrate that the

“alleged conduct was sufficiently severe or pervasive that a reasonable person would perceive

the environment to be hostile or abusive.” Id. (citing Harris v. Forklift Sys., Inc., 510 U.S. 17,

21–22 (1993)).

       “[R]udeness or ostracism, standing alone, usually is not enough to support a hostile work

environment claim.” Noviello, 398 F.3d at 92 (citing Manatt v. Bank of Am., 339 F.3d 792, 803

(9th Cir. 2003)). “[O]nly those actions, directed at a complainant, that stem from a retaliatory

animus . . . may be factored into the hostile work environment calculus.” Id. at 9; see Alvarado

v. Donahoe, 687 F.3d 453, 459 (1st Cir. 2012) (“[A]lleged retaliatory actions against an

employee must bear a causal connection to some protected conduct in order to establish a prima

facie claim that rests on a hostile work environment theory.”); Gourdeau v. City of Newton, No.




                                                 25
        Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 26 of 28



13-cv-12832, 2016 U.S. Dist. LEXIS 126485, at *4 (D. Mass. Sep. 16, 2016) (“[A]ny causal

relationship is based only on [plaintiff’s] speculation not on personal knowledge. [Plaintiff’s]

speculation is not evidence.”). The Court will therefore limit its review to those incidents that

demonstrate a clear causal connection between Plaintiff’s complaints and harassment. 15

       “[T]o successfully establish a claim of unlawful retaliation there must be, ‘at a minimum,

. . . competent evidence that the alleged retaliators knew of the plaintiff’s protected activity and

that a retaliatory motive played a part in the adverse employment actions alleged . . . .’”

Alvarado, 687 F.3d at 459 (quoting Lewis v. Gillette Co., 22 F.3d 22, 24 (1st Cir. 1994)).

Plaintiff reported that, after he had complained about Samrin, on several occasions she stared at

him and said “someone is trying to get me in trouble over here,” referring to Plaintiff. [ECF No.

39-3 at 21]. Carvalho, Plaintiff’s supervisor, also made a comment to Plaintiff about the Samrin

complaint, telling Plaintiff, “I hear[d] about you. I don’t appreciate a man who treat[s] a woman

the way you treated [Samrin].” [ECF No. 44-1 at 27]. Plaintiff also reported that Carvalho

confronted him after learning that Plaintiff had made a complaint about Carvalho, and, with other

employees present, told Plaintiff to stop making false allegations about him. [SOF ¶ 60].

Plaintiff references other conduct involving Carvalho that may also have stemmed from his

objections to Plaintiff’s report about Samrin. See [ECF No. 39-3 at 23 (August 2016 letter to

Defendant from Plaintiff’s attorney, outlining incidents with Carvalho)]; Cochran, 328 F.3d at 6

(stating that courts should indulge reasonable inferences in favor of the non-moving party).




15
  The Court has already determined that Plaintiff has not provided evidence of a causal
connection between the September and November 2016 Disciplinary Actions and his complaints
and so omits reference to these actions for the purposes of its hostile work environment analysis.
See supra Section III.A.1; Alvarado, 687 F.3d at 460 (excluding from retaliatory hostile work
environment analysis those events that had already been deemed non-retaliatory).


                                                 26
        Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 27 of 28



       As for Cyr, Plaintiff testified that Cyr and Samrin were friends, and that Cyr knew that

Plaintiff had made complaints about her. [ECF No. 44-1 at 41 (Plaintiff’s deposition transcript,

in which Plaintiff stated that Cyr was friends with Samrin and knew about the complaints against

her)]. Cyr also plainly knew about Plaintiff’s complaints against him since they met with a

supervisor on several occasions to discuss the complaints. [SOF ¶¶ 36, 42]. While it is less clear

that each altercation with Cyr—including those that involved threats of violence—stemmed from

these complaints, the Court “indulg[es] all reasonable inferences in [Plaintiff’s] favor.” Cochran,

328 F.3d at 6. With regard to Gonsalves-Byner, Plaintiff reported that she once threatened to

“punch [Plaintiff] hard without mercy” if he complained again. [SOF ¶ 56]. In addition,

Plaintiff testified that, when he first met with her, she said she had heard about him and that he

was a “troublemaker.” [ECF No. 44-1 at 31]. Again, from Plaintiff’s testimony this comment

seemed to be connected to Plaintiff’s late arrival times on runs, but drawing a reasonable

inference in Plaintiff’s favor, the comment may have been specific to Plaintiff’s complaints

about Samrin or Cyr. See Cochran, 328 F.3d at 6. Finally, Plaintiff also reported that a female

employee, Jolandetta, once threatened to hit him for making a complaint about Samrin. [ECF

No. 39-3 at 26].

       Plaintiff’s repeated complaints about harassment support a finding that he found the

conduct subjectively hostile. Allard, 608 F. Supp. 2d at 166. As for the objective component,

although some of these incidents appear minor (e.g., Samrin staring at Plaintiff), “a series of

minor retaliatory actions may, when considered in the aggregate, satisfy the McDonnell Douglas

prima facie ‘adverse action’ requirement . . . .” Alvarado, 687 F.3d at 458–59. Here, minor

incidents are combined with more aggressive incidents involving threats of violence, suggesting

severe harassment. In addition, multiple coworkers referenced Plaintiff’s complaints, suggesting




                                                 27
        Case 1:18-cv-10847-ADB Document 49 Filed 09/03/20 Page 28 of 28



that the conduct was pervasive. “‘[T]aunting in relation to’ an internal discrimination charge and

‘open and direct hostility clearly based on protected status’ are evidence of hostile work

environment and retaliatory harassment.” Noviello, 398 F.3d at 93–94 (first citing Marrero v.

Goya of P.R., Inc., 304 F.3d 7, 26 (1st Cir. 2002); then citing Oncale, 523 U.S. at 80). Where, as

here, individuals physically threatened Plaintiff and repeatedly criticized and harassed him in

connection with his complaints, Plaintiff has raised sufficient evidence to allow a trier of fact to

determine that, considering the totality of the circumstances, the conduct was objectively severe

and/or pervasive. As a result, “the evidence in this case, viewed in the light most favorable to

the plaintiff, would permit—although certainly not compel—a reasonable jury to find that the

plaintiff was subjected to a retaliation-based hostile work environment.” Noviello, 398 F.3d at

93. Summary judgment as to Counts IV, V, IX, and X is therefore DENIED.

IV.    CONCLUSION

       Accordingly, Defendant’s motion for summary judgment, [ECF No. 37], is GRANTED

in part and DENIED in part. Summary judgment is GRANTED as to Plaintiff’s retaliation

claims, Counts II, III, VII, and VIII, and discrimination claims, Counts I and VI. Summary

judgment as to Plaintiff’s retaliatory hostile work environment claims, Counts IV, V, IX, and X,

is DENIED. In addition, Plaintiff’s motion to strike, [ECF No. 45], is DENIED as moot.

       SO ORDERED.

September 3, 2020                                             /s/ Allison D. Burroughs
                                                              ALLISON D. BURROUGHS
                                                              U.S. DISTRICT JUDGE




                                                 28
